Mr. JUSTICE WEBBER, concurring in part and dissenting in part: I thoroughly agree with Mr. Justice Green’s analysis of the fish-kill issue under the rationale of Farney. However, I believe that the same rationale must be extended to the violation of the P.C.B. Rule 203. The essence of P.C.B. Rule 203 is that the materials or matters be in “concentrations or combinations toxic or harmful.” It follows that such materials and matters would not be a violation if they were in concentrations or combinations less than toxic. It is on this point that the evidence in this record is lacking. I am not impressed with the Craigs’ boot-strap argument that since no fish-kill was properly established, the concentrations were less than toxic. The fish-kill and the toxicity of the water are two entirely different propositions and under Farney each requires satisfactory evidence to sustain a finding of violation. The essence of expert opinion in this case is the factor of causation. The E.P.A. has fallen into the ancient logical fallacy of post hoc ergo propter hoc. If we say that manure can be held to be toxic in any quantity without proof, we are abandoning the principle of Farney and then arguing only matters of degree. The next stage can be the presence of some exotic chemical with an unpronouncable name which the E.P.A. will decree to be toxic “because we know it is.” This will be an abandonment of the salutary principle of Farney and environmentalism gone berserk. I would reverse the order of the Board in its entirety.